Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 1 of 44




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-02362-DDD-NRN

        DENVER BIBLE CHURCH;
        ROBERT A. ENYART;
        COMMUNITY BAPTIST CHURCH; and
        JOEY RHOADS,

                Plaintiffs,
        v.

        ALEX M. AZAR II, in his official capacity as Secretary, United States
        Department of Health and Human Services;
        UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
        SERVICES;
        CHAD W. WOLF, in his official capacity as Acting Secretary, United
        States Department of Homeland Security;
        UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
        STEVEN T. MNUCHIN, in his official capacity as Secretary, United
        States Department of the Treasury;
        UNITED STATES DEPARTMENT OF THE TREASURY;
        GOVERNOR JARED POLIS, in his official capacity as Governor, State
        of Colorado;
        JILL HUNSAKER RYAN, in her official capacity as Executive
        Director, Colorado Department of Health and Environment; and
        COLORADO DEPARTMENT OF PUBLIC HEALTH AND
        ENVIRONMENT,

                Defendants.


                         ORDER GRANTING IN PART
             PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


             Plaintiffs in this case are two Colorado churches and their pastors.
        Presently before the court is their motion for a preliminary injunction
        [Doc. 13], in which they ask the court, among other things, to enjoin




                                           -1-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 2 of 44




        enforcement of certain orders the State of Colorado has put in place in
        response to the COVID-19 pandemic.

           The State rightly argues that during a public-health emergency,
        courts must be particularly mindful of the complex interaction between
        constantly evolving scientific understanding and policymaking, and the
        court recognizes that the decisions being made by the State Defendants
        here are truly matters of life and death. For the most part, the court,
        like Plaintiffs and the rest of Colorado’s citizenry, must and does defer
        to State policymakers’ weighing of the costs and benefits of various re-
        strictions imposed to minimize the spread of COVID-19.

           But the existence of an emergency, even one as serious as this one,
        does not mean that the courts have no role to play, or that the Constitu-
        tion is any less important or enforceable. And while the religious, like
        the irreligious or agnostic, must comply with neutral, generally applica-
        ble restrictions, the First Amendment does not allow government offi-
        cials, whether in the executive or judicial branch, to treat religious wor-
        ship as any less critical or essential than other human endeavors. Nor
        does it allow the government to determine what is a necessary part of a
        house of worship’s religious exercise. Those fundamental principles,
        which involve no balancing or second-guessing of public health officials’
        scientific analysis or policy judgments, require the court to grant Plain-
        tiffs’ motion, in relatively narrow part.

           In addition to other neutral and generally applicable restrictions,
        Colorado currently imposes capacity limits on houses of worship that are
        more severe than those that apply to other so-called critical businesses
        whose settings pose a similar risk of COVID-19 transmission, and the
        State allows a variety of exceptions to its facial-covering requirement
        where it recognizes that removing a mask is necessary to carry out a



                                           -2-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 3 of 44




        particular activity. The court does not doubt that the State made these
        decisions in good faith, in an effort to balance the benefits of more public
        interaction against the added risk that inheres in it. But the Constitu-
        tion does not allow the State to tell a congregation how large it can be
        when comparable secular gatherings are not so limited, or to tell a con-
        gregation that its reason for wishing to remove facial coverings is less
        important than a restaurant’s or spa’s.

           Although Plaintiffs have not demonstrated a likelihood of success on
        the merits of most of their asserted claims, they have demonstrated a
        likelihood of success on their First Amendment free exercise claim
        against the State Defendants. Plaintiffs have also shown that the other
        preliminary-injunction factors weigh in their favor as to their free exer-
        cise claim. The court therefore grants Plaintiffs’ motion for a prelimi-
        nary injunction in part. The State Defendants are enjoined from enforc-
        ing their Executive Orders and Public Health Orders against Plaintiffs,
        to the extent those orders treat houses of worship differently from com-
        parable secular institutions. Specifically, the State Defendants are en-
        joined from enforcing the additional numerical occupancy limitations for
        worship services, and the requirement that congregants wear face
        masks at all times during worship services.

                              PROCEDURAL HISTORY

           Plaintiffs’ motion for a preliminary injunction seeks (1) to enjoin the
        State Defendants from enforcing certain orders they have issued in re-
        sponse to the ongoing COVID-19 pandemic; and (2) to enjoin the Federal
        Defendants from providing further COVID-19 disaster relief to the State




                                           -3-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 4 of 44




        so long as the State’s allegedly unlawful orders remain in effect.1 [Pls.’
        Mot., Doc. 13.] Defendants have filed responses opposing the requested
        preliminary injunction. [State Defs.’ Resp., Doc. 41; Fed. Defs.’ Resp.,
        Doc. 43.] Plaintiffs have filed replies. [Reply to State Defs.’ Resp.,
        Doc. 44; Reply to Fed. Defs.’ Resp., Doc. 45.] After examining the parties’
        briefs, the court requested supplemental information from the parties,
        which they provided. [See Order, Doc. 49; State Defs.’ Suppl. Br.,
        Doc. 50; Minute Order, Doc. 51; Resp. to State Defs.’ Suppl. Br., Doc. 56.]
        The court has determined that it is not necessary to hold a hearing on
        Plaintiffs’ motion.2

                               FACTUAL BACKGROUND

            On January 21, 2020, the first confirmed case of COVID-19 in the
        United States was diagnosed.3 On January 31, Defendant Azar, the Sec-
        retary of Defendant U.S. Department of Health and Human Services,

        1  For purposes of this Order, “State Defendants” means Defendants
        Jared Polis, Jill Hunsaker Ryan, and the Colorado Department of Public
        Health and Environment (“CDPHE”). “Federal Defendants” means De-
        fendants Alex M. Azar II, the United States Department of Health and
        Human Services, Chad W. Wolf, the United States Department of Home-
        land Security, Steven T. Mnuchin, and the United States Department of
        the Treasury.
        2  Federal Rule of Civil Procedure 65(a) does not explicitly require that
        a hearing be held on a preliminary-injunction motion, and whether a
        hearing should be held is a matter for the court’s discretion. Carbajal v.
        Warner, 561 F. App’x 759, 764 (10th Cir. 2014); see also Reynolds &
        Reynolds Co. v. Eaves, 149 F.3d 1191, 1998 WL 339465, at *3 (10th
        Cir. 1998) (unpublished table decision) (no 10th Cir. authority requires
        court to hold evidentiary hearing prior to granting or denying prelimi-
        nary injunction); Local Civ. R. 7.1(h) (motion may be decided without
        oral argument at court’s discretion).
        3  Press Release, Ctrs. for Disease Control & Prevention, First Travel-
        related Case of 2019 Novel Coronavirus Detected in United States, CDC
        Newsroom (Jan. 21, 2020), https://www.cdc.gov/media/releases/2020/
        p0121-novel-coronavirus-travel-case.html.


                                           -4-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 5 of 44




        declared a public-health emergency in response to COVID-19 pursuant
        to the Public Health Service Act, 42 U.S.C. § 247d. [Azar Determination,
        Ex. 6 to Compl., Doc. 1-6.] On March 5, the first presumptive cases of
        COVID-19 were identified in Colorado.4 On March 10, Defendant Polis,
        the Colorado Governor, declared a state of disaster emergency in the
        State pursuant to the Colorado Disaster Emergency Act (“CDEA”), Colo.
        Rev. Stat. §§ 24-33.5-701 to 717.5 [EO D 2020 003, Ex. 9 to Compl.,
        Doc. 1-9 at 2.] On March 13, President Donald Trump declared pursuant
        to the National Emergencies Act, 50 U.S.C. §§ 1601-51, that the
        COVID-19 outbreak in the United States constitutes a national emer-
        gency that had begun on March 1. [Trump Proclamation, Ex. 8 to
        Compl., Doc. 1-8.]

            Since that time, Governor Polis and Defendant Ryan, the Executive
        Director of Defendant CDPHE, have issued numerous Executive Orders
        and Public Health Orders to slow the spread of COVID-19 in Colorado.6
        Among other things, these orders have temporarily closed certain busi-
        nesses, then permitted them to reopen with precautions in place; re-
        stricted gathering sizes at numerous facilities, including churches and
        other houses of worship; required businesses to implement measures
        like cleaning and disinfecting high-touch surfaces and ensuring proper
        ventilation; first required, then encouraged individuals to stay at home


        4  Press Release, Colo. Governor, Updated Information on COVID-19,
        Colo. Off. State Web Portal (Mar. 5, 2020), https://www.colorado.gov/go
        vernor/news/updated-information-covid-19.
        5   The duration of this declaration has since been extended numerous
        times. The most recent extension remains in effect until Octo-
        ber 31, 2020. See EO D 2020 205 (Oct. 1, 2020), https://drive.google.com/
        file/d/1XGqnQjqwojo8QiDHchKcMQFyFWj3ynzw/view.
        6  See CDPHE, All Public Health & Executive Orders, Colo. COVID-19
        Updates, https://covid19.colorado.gov/prepare-protect-yourself/prevent-
        the-spread/public-health-executive-orders (last visited Oct. 14, 2020).


                                          -5-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 6 of 44




        or outdoors as much as possible, except to perform necessary activities;
        required individuals to wear face masks in public indoor spaces, with
        certain exceptions; and required individuals to maintain a six-foot dis-
        tance from non-household members in certain public spaces.

            Primarily at issue in this motion is Public Health Order 20-35,7
        which is the CDPHE’s current implementation of the Governor’s “Safer
        at Home” directives in Executive Order D 2020 091.8 In Executive Order
        D 2020 091,9 the Governor directed implementation of a set of protective
        measures dubbed Safer at Home, and eased some of the protective
        measures previously imposed under his “Stay at Home” Executive




        7 2d Am. PHO 20-35 (Oct. 8, 2020), https://drive.google.com/file/d/1
        wRxIxSUPE7NSQKf0wnr5P7BB2PAl9h_k/view.
        8   At the time Plaintiffs’ Complaint and motion for preliminary injunc-
        tion were filed, the operative CDPHE order was the Ninth Amended ver-
        sion of Public Health Order 20-28, issued on July 30, 2020. [Ex. 41 to
        Compl., Doc. 1-41.] Public Health Order 20-35 issued on Septem-
        ber 15, 2020, and supersedes and replaces Public Health Order 20-28.
        [See State Defs.’ Notice of Suppl. Auths., Doc. 55.] Public Health Or-
        der 20-35 has since been amended, and the Second Amended version is
        the currently operative CDPHE Safer at Home order at the time of this
        writing. The State Defendants have, commendably, continued to update
        and amend their Executive Orders and Public Health Orders as new in-
        formation about the SARS-CoV-2 virus and the COVID-19 disease be-
        comes available, and as infection rates fluctuate in the State’s commu-
        nities. This, however, presents Plaintiffs and the court with somewhat
        of a moving target. At least for purposes of assessing Plaintiffs’ re-
        quested preliminary injunctive relief, the court will consider the Execu-
        tive Orders and Public Health Orders that are currently in effect.
        9  EO D 2020 091 (June 1, 2020), https://drive.google.com/file/d/1gzyS
        bpk2MWLAHzfMaABcHGTKpxxqsHw0/view; see also EO D 2020 199
        (Sept. 19, 2020), https://drive.google.com/file/d/1j0DZnQbKvU12H_so
        GI0SgXyB9kUxVZON/view (extending EO D 2020 091 to Oct. 19, 2020).


                                          -6-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 7 of 44




        Order.10 Also at issue here is Executive Order D 2020 138 [Ex. 15 to
        Compl., Doc. 1-15],11 which is incorporated by reference in Public Health
        Order 20-35, and generally requires individuals to wear face masks in
        public indoor spaces.

             The Federal Defendants, for their part, have provided COVID-19 dis-
        aster relief to the State pursuant to the Stafford Act, 42 U.S.C.
        §§ 5121-5207, and the Coronavirus Aid, Relief, and Economic Security
        Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). On
        March 25, 2020, Governor Polis requested that President Trump declare
        a “Major Disaster” for the State of Colorado pursuant to the Stafford Act.
        [Polis Letter, Ex. 37 to Compl., Doc. 1-37.] On March 28, the President
        granted that request. Colorado; Major Disaster and Related Determina-
        tions, 85 Fed. Reg. 31,541-02 (Mar. 28, 2020). The President’s national
        emergency declaration and Major Disaster declaration for Colorado had
        the effect of authorizing the Federal Emergency Management Agency
        (“FEMA”) to provide various forms of federal assistance to the State un-
        der the Stafford Act. See 42 U.S.C. §§ 5170-93. Under the CARES Act,
        Defendant U.S. Department of the Treasury has overseen disburse-
        ments to the State from the Coronavirus Relief Fund. See 42 U.S.C.
        § 801.




        10  Although not applicable to the Plaintiffs in this case, some commu-
        nities in Colorado are now subject to an even less restrictive set of pro-
        tective measures dubbed “Protect Our Neighbors.” See EO D 2020 127
        (July 9, 2020), https://drive.google.com/file/d/16ELxn5fkAPQBlr4GX2
        Jf24HVuCWaPcvn/view; EO D 2020 207 (Oct. 4, 2020), https://drive.goo
        gle.com/file/d/1jbrvv3M4cYi3UlSKiKe9Q9A2_348gLqs/view (extending
        EO D 2020 127 to Nov. 3, 2020).
        11 See also EO D 2020 219 (Oct. 11, 2020), https://drive.google.com/file/
        d/181os29EMCdptXc-XqqDAkUgTW-NvNTFv/view (extending EO
        D 2020 138 to Nov. 10, 2020).


                                           -7-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 8 of 44




           Plaintiffs contend that the State Defendants issued their Executive
        Orders and Public Health Orders without legal authority and in viola-
        tion of Plaintiffs’ rights under the United States Constitution, the Colo-
        rado Constitution, the CDEA, and the Colorado Administrative Proce-
        dure Act (“APA”), Colo. Rev. Stat. §§ 24-4-101 to 204. They also contend
        that the State Defendants requested disaster relief funds from the fed-
        eral government in violation of the Stafford Act. Finally, they contend
        that the Federal Defendants provided financial assistance to the State
        in violation of the Stafford Act and the Religious Freedom Restoration
        Act (“RFRA”), 42 U.S.C. § 2000bb to 2000bb-4.

                    PRELIMINARY INJUNCTION STANDARD

           “A preliminary injunction is an extraordinary remedy, the exception
        rather than the rule.” Mrs. Fields Franchising, LLC v. MFGPC, 941
        F.3d 1221, 1232 (10th Cir. 2019). One may be granted “only when the
        movant’s right to relief is clear and unequivocal.” McDonnell v. City &
        Cty. of Denver, 878 F.3d 1247, 1257 (10th Cir. 2018).

           To succeed on a motion for preliminary injunction, the moving party
        must show: (1) that it is “substantially likely to succeed on the merits”;
        (2) that it will “suffer irreparable injury” if the court denies the injunc-
        tion; (3) that its “threatened injury” without the injunction outweighs
        the opposing party’s under the injunction; and (4) that the injunction is
        not “adverse to the public interest.” Mrs. Fields, 941 F.3d at 1232; accord
        Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The third
        and fourth preliminary-injunction factors “merge” when the government
        is the party opposing the injunction. Nken v. Holder, 556 U.S. 418, 435
        (2009).

           If the injunction sought is of a “disfavored” type, the moving party
        faces a heavier burden and must make a “strong showing” that the first


                                           -8-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 9 of 44




        and third factors weigh in its favor. Mrs. Fields, 941 F.3d at 1232. A
        disfavored preliminary injunction is one that: (1) mandates action (ra-
        ther than prohibiting it); (2) changes the status quo; or (3) grants all the
        relief that the moving party could expect from a trial win. Id. Plaintiffs
        here seek a preliminary injunction of the third disfavored type. Their
        complaint seeks only declaratory and injunctive relief, and issuing their
        requested preliminary injunction would essentially grant them all the
        relief they could expect to win at trial. [See Compl., Doc. 1 at 34-35.]
        Plaintiffs must, therefore, make a strong showing on the likelihood-of-
        success-on-the-merits and balance-of-harms factors to succeed on their
        preliminary-injunction motion.12

                                     DISCUSSION

        I.   Likelihood of Success on the Merits

             Plaintiffs seek a preliminary injunction based on nine of the eleven
        substantive causes of action alleged in their Complaint:

                (1) the Federal Defendants’ implementation of the Stafford
                    Act and the CARES Act violates RFRA (Claim 1);

                (2) the State Defendants’ request for and the Federal De-
                    fendants’ distribution of disaster relief funds to the
                    State violates the Stafford Act’s nondiscrimination
                    mandate, 42 U.S.C. § 5151 (Claim 2);

                (3) the CDEA, both facially and as applied by the State De-
                    fendants through their Executive Orders and Public
                    Health Orders, violates the Free Exercise Clause of the
                    First Amendment to the federal Constitution (Claim 3);


        12 The Federal Defendants argue that the requested preliminary in-
        junction is also disfavored because it would change the status quo. [Fed.
        Defs.’ Resp., Doc. 43 at 8.] Having already found that the heightened
        disfavored-injunction standard applies, the court need not address that
        argument here.


                                           -9-
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 10 of 44




               (4) Governor Polis’s Executive Orders violate the Free Ex-
                   ercise Clause of the First Amendment to the Colorado
                   Constitution (Claim 4);

               (5) Governor Polis issued his Executive Orders without
                   making the disaster finding required by the CDEA
                   (Claim 5);

               (6) Governor Polis’s Executive Orders exceed the scope of
                   his authority under the CDEA (Claim 6);

               (7) Governor Polis’s Executive Orders are void for vague-
                   ness under the Fourteenth Amendment to the federal
                   Constitution (Claim 9);

               (8) Director Ryan’s Public Health Orders are void for
                   vagueness under the Fourteenth Amendment to the
                   federal Constitution (Claim 10); and

               (9) Director Ryan issued her Public Health Orders in viola-
                   tion of the Colorado APA and the Due Process Clause of
                   the Fourteenth Amendment to the federal Constitution
                   (Claim 11).

            Of these claims, only the federal free exercise claim presents signifi-
         cant substantive issues. The court therefore addresses that claim first,
         followed by Plaintiffs’ other federal constitutional claims, Plaintiffs’
         claims asserted under Colorado law, and finally Plaintiffs’ federal stat-
         utory claims.

             A. First Amendment Free Exercise Claim Against State
                Defendants

            Plaintiffs argue that Colorado has violated their constitutional right
         to free exercise of religion in two ways. First, they claim that the CDEA
         facially discriminates against religion. [Pls.’ Mot., Doc. 13 at 17-19.]




                                           - 10 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 11 of 44




         Second, they contend that Public Health Order 20-3513 discriminates
         against religious exercise by exempting certain secular organizations—
         but not houses of worship—from some of its requirements. [Id. at 19-20.]
         In this section, the court first addresses the framework for evaluating
         constitutional claims during an emergency like the ongoing pandemic.
         It then addresses the constitutionality of the CDEA and Public Health
         Order 20-35.

                  1.   Free Exercise in an Emergency

                                             a.

              The First Amendment to the Constitution, which has been incorpo-
         rated against the states by the Fourteenth Amendment, guarantees,
         among other things, the free exercise of religion. U.S. Const. amend I;
         Cantwell v. Connecticut, 310 U.S. 296, 303 (1940). A state can violate
         this promise in a number of ways.

              In the most obvious cases, a state violates the Free Exercise Clause
         by expressly discriminating against religion. This kind of discrimination
         is “odious to our Constitution” and calls for review under the “strictest
         scrutiny.” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.
         Ct. 2012, 2019, 2025 (2017). A law that discriminates against some or
         all religious beliefs or regulates or prohibits conduct because it is under-
         taken for religious reasons must pass strict scrutiny review—i.e., the
         law is invalid unless it is narrowly tailored to accomplish a compelling



         13  As noted above, see supra note 7, the Safer at Home order that was
         in place at the time Plaintiffs’ motion was filed has since been replaced
         by Public Health Order 20-35. Both the earlier order and Public Health
         Order 20-35 contain similar restrictions on houses of worship and simi-
         lar exemptions for certain secular institutions and activities. The orders
         do not differ meaningfully as they pertain to the court’s analysis here.


                                            - 11 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 12 of 44




         interest. Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508
         U.S. 520, 531-33 (1993).

            At the other end of the spectrum, there are neutral laws of general
         application that treat religious and secular institutions the same. A gen-
         erally applicable law need not be narrowly tailored or justified by a com-
         pelling governmental interest, even if it has the incidental effect of bur-
         dening a particular religion or religious practice. Emp. Div., Dep’t of
         Hum. Res. of Or. v. Smith, 494 U.S. 872, 878-82 (1990). A neutral law
         triggers strict scrutiny only if it burdens religious exercise and is moti-
         vated by animus toward religion. Lukumi Babalu Aye, 508 U.S. at 534,
         546.

            More subtly, a law might place certain categories of secular activities
         or institutions in a favored category, while placing religious activities or
         institutions in a less favorable category, such as by denying them ex-
         emptions or excluding them from beneficial treatment. Id. at 537,
         542-46; Grace United Methodist Church v. City of Cheyenne, 451
         F.3d 643, 650 (10th Cir. 2006) (“When a law has secular exemptions, a
         challenge by a religious group becomes possible.”). When a state begins
         exempting secular activities from an otherwise generally applicable reg-
         ulation, it can only decline to exempt religious activities if it has a “com-
         pelling reason” and thus satisfies strict scrutiny. Smith, 494 U.S. at 884.

                                              b.

            The wrinkle in this case, of course, is that it does not arise in “nor-
         mal” times, but in the midst of a global pandemic. Emergencies like this
         one raise an age-old question. When confronting an emergency, to what
         extent can the government curtail civil rights? And what is the proper
         scope of judicial review of actions taken by state or federal governments
         in response to the emergency? Justice Jackson was surely correct that


                                            - 12 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 13 of 44




         the Bill of Rights is not a suicide pact—the Constitution doesn’t kneecap
         a state’s pandemic response. See Terminiello v. City of Chicago, 337
         U.S. 1, 37 (1949) (Jackson, J., dissenting). But the existence of a crisis
         does not mean that the inalienable rights recognized in the Constitution
         become unenforceable. Cf. Hamdi v. Rumsfeld, 542 U.S. 507, 532 (2004)
         (plurality opinion) (“It is during our most challenging and uncertain mo-
         ments that our Nation’s commitment to due process is most severely
         tested; and it is in those times that we must preserve our commitment
         at home to the principles for which we fight abroad.”). The question,
         then, is where to draw the line. How, if at all, does the normal analysis
         courts use to evaluate alleged constitutional violations change when the
         challenged government action was taken to combat a pandemic or other
         emergency threatening public health or safety?

            The analysis changes in a number of ways. For one thing, there is no
         question that the State here has a compelling interest in protecting its
         citizens from the SARS-CoV-2 virus. Jacobson v. Massachusetts, 197
         U.S. 11, 25 (1905) (“The police power of a state must be held to embrace,
         at least, such reasonable regulations established directly by legislative
         enactment as will protect the public health and the public safety.”). For
         another thing, a state’s actions during a public-health emergency, like
         Colorado’s here, are often taken against a backdrop “fraught with med-
         ical and scientific uncertainties.” Marshall v. United States, 414
         U.S. 417, 427 (1974). It isn’t the job of the judiciary to second-guess the
         “wisdom, need, or appropriateness” of the measures taken by a state to
         protect the health of its people during a pandemic. Edwards v. Califor-
         nia, 314 U.S. 160, 173 (1941); see also Jacobson, 197 U.S. at 28, 30-35
         (“It is no part of the function of a court . . . to determine [what is] likely
         to be the most effective for the protection of the public against disease.”).




                                             - 13 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 14 of 44




            Colorado argues, however, that the Supreme Court’s 115-year-old de-
         cision in Jacobson doesn’t simply fit within the normal constitutional
         analysis or merely modify it to account for emergency circumstances.
         Colorado instead argues that this court’s analysis begins and essentially
         ends with Jacobson. In Jacobson, the Supreme Court rejected a chal-
         lenge to a mandatory vaccination law, holding that states have broad
         authority to implement emergency measures to protect “the safety and
         the health of the people,” so long as those measures have some “real or
         substantial relation” to that objective and are not “beyond all question,
         a plain, palpable invasion of rights secured by the” Constitution. 197
         U.S. at 31, 38. According to Colorado, the import of Jacobson is that
         courts should only intervene against state emergency action in “extreme
         cases,” without applying modern constitutional doctrine. Essentially,
         the State’s view is that, like the suspension of the writ of habeas corpus
         permitted by the Constitution in times of “Rebellion or Invasion,” U.S.
         Const. art. I, § 9, cl. 2, normal constitutional review of state action is
         suspended when that action is taken to stop or slow a pandemic or other
         crisis. See Lindsay F. Wiley & Stephen I. Vladeck, Coronavirus, Civil




                                           - 14 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 15 of 44




         Liberties, and the Courts: The Case Against “Suspending” Judicial Re-
         view, 133 Harv. L. Rev. F. 179, 182 (2020).14

              The court cannot accept the position that the Constitution and the
         rights it protects are somehow less important, or that the judicial branch
         should be less vigilant in enforcing them, simply because the govern-
         ment is responding to a national emergency. The judiciary’s role may, in
         fact, be all the more important in such circumstances. Cf. Trump v. Ha-
         waii, 138 S. Ct. 2392, 2423 (2018) (“Korematsu was gravely wrong the
         day it was decided, has been overruled in the court of history, and—to
         be clear—‘has no place in law under the Constitution.’” (quoting Kore-
         matsu v. United States, 323 U.S. 214, 248 (1944) (Jackson, J., dissent-
         ing))). Jacobson, while an important and instructive case, isn’t a “blank
         check for the exercise of governmental power.” Robinson v. Att’y Gen.,
         957 F.3d 1171, 1181 (11th Cir. 2020); see also Calvary Chapel, 140 S. Ct
         at 2605 (Alito, J., dissenting) (“[A] public health emergency does not give
         Governors and other public officials carte blanche to disregard the Con-
         stitution for as long as the medical problem persists.”). Indeed, Jacobson
         itself says that “no rule prescribed by a state, nor any regulation adopted


         14  Colorado argues that the Supreme Court recently affirmed this read-
         ing of Jacobson when the Court denied applications for injunctive relief
         from public-health orders issued by California and Nevada. See S. Bay
         United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (mem.);
         Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603 (2020) (mem.).
         But those decisions aren’t precedential. Cty. of Butler v. Wolf, — F. Supp.
         3d —, No. 2:20-CV-677, 2020 WL 5510690, at *7 n.9 (W.D. Pa.
         Sept. 14, 2020). And Colorado overlooks the fact that the Supreme Court
         applies a heightened standard when evaluating a request for injunctive
         relief that was denied at the District Court level. S. Bay, 140 S. Ct.
         at 1613 (Roberts, C.J., concurring) (Court “grants judicial intervention
         that has been withheld by lower courts” only “where the legal rights at
         issue are indisputably clear and, even then, sparingly and only in the
         most critical and exigent circumstances” (internal quotation marks
         omitted)).


                                           - 15 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 16 of 44




         by a local governmental agency acting under the sanction of state legis-
         lation” to safeguard public health and safety may “contravene the Con-
         stitution of the United States, nor infringe any right granted or secured
         by that instrument.” 197 U.S. at 25. “A local enactment or regulation,
         even if based on the acknowledged police powers of a state, must always
         yield in case of conflict . . . with any right [the Constitution] gives or
         secures.” Id. (emphasis added). And so, while the State can and must
         take action to respond to an emergency, it must do so within the confines
         of the Constitution.15 In other words, while an emergency might provide
         justification to curtail certain civil rights, that justification must fit
         within the framework courts use to evaluate constitutional claims in
         non-emergent times.

                                             c.

              So the better view is thus that Jacobson fits within existing consti-
         tutional doctrine. First, Jacobson means that most state and local pub-
         lic-health orders that don’t implicate fundamental rights will be ana-
         lyzed under what is now known as the rational basis test. And they will,
         as this court previously held, generally be upheld. See Lawrence v.


         15  See, e.g., Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610,
         614-15 (6th Cir. 2020) (enjoining ban on drive-in church services); Rob-
         inson, 957 F.3d at 1181 (denying motion to stay district court’s prelimi-
         nary injunction of abortion restrictions); Butler, 2020 WL 5510690,
         at *8, *31 (applying traditional canons of constitutional review and de-
         claring Pennsylvania’s lockdown orders unconstitutional); Tabernacle
         Baptist Church, Inc. of Nicholasville v. Beshear, No. 3:20-CV-00033-
         GFVT, 2020 WL 2305307, at *4 (E.D. Ky. May 8, 2020) (enjoining prohi-
         bition on in-person religious services); First Baptist Church v. Kelly,
         No. 20-1102-JWB, 2020 WL 1910021, at *7 (D. Kan. Apr. 18, 2020) (en-
         joining ten-person limit on church services); see also Bayley’s
         Campground Inc. v. Mills, No. 2:20-CV-00176-LEW, 2020 WL 2791797,
         at *10 (D. Me. May 29, 2020) (analyzing right-to-travel claim challeng-
         ing Maine’s fourteen-day quarantine under strict scrutiny).


                                            - 16 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 17 of 44




         Colorado, 455 F. Supp. 3d 1063, 1070-71, 1076-78 (D. Colo. 2020); but
         see Butler, 2020 WL 5510690, at *2 (declaring Pennsylvania’s lockdown
         orders unconstitutional). Second, as noted above, even where height-
         ened scrutiny does apply, Jacobson stands for the undeniable proposi-
         tion that fighting a pandemic is a compelling state interest.

              Third, and perhaps less obviously, Jacobson’s emphasis, in conjunc-
         tion with cases like Marshall and Edwards, on the need for judicial def-
         erence to policymakers’ analysis of evolving scientific and medical
         knowledge helps explain why, as “emergency” restrictions extend be-
         yond the short-term into weeks and now months, courts may become
         more stringent in their review. In the court’s view, this admonition
         comes into play in the “tailoring” prong of current constitutional doc-
         trine. Where fundamental rights are implicated, this requires assessing
         whether the government’s action is the least restrictive means available.

              In the earliest days of a pandemic or other true emergency, what may
         be the least restrictive or invasive means of furthering a state’s compel-
         ling interest in public health will be particularly uncertain, and thus
         judicial intervention should be rare. But as time passes, scientific un-
         certainty may decrease,16 and officials’ ability to tailor their restrictions
         more carefully will increase. See Calvary Chapel, 140 S. Ct at 2605
         (Alito, J., dissenting) (“As more medical and scientific evidence becomes
         available, and as States have time to craft policies in light of that evi-
         dence, courts should expect policies that more carefully account for con-
         stitutional rights.”); Michael W. McConnell & Max Raskin, Opinion, If
         Liquor Stores Are Essential, Why Isn’t Church?, N.Y. Times


         16 See, e.g., Media Statement, Ctrs. for Disease Control & Prevention,
         CDC Updates “How COVID is Spread” Webpage, CDC Newsroom
         (Oct. 5, 2020), https://www.cdc.gov/media/releases/2020/s1005-how-spr
         ead-covd.html.


                                            - 17 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 18 of 44




         (Apr. 21, 2020), https://www.nytimes.com/2020/04/21/opinion/first-ame
         ndment-church-coronavirus.html (“In the early weeks of the crisis, it
         made sense to enforce sweeping closure rules against all public gather-
         ings—no exceptions.”). What may have been permissible at one point
         given exigencies and realistic alternatives in the face of those exigencies
         may not remain permissible in the long term. Cf. Wiley & Vladeck, su-
         pra, at 182 (“The suspension principle is inextricably linked with the
         idea that a crisis is of finite—and brief—duration. To that end, the prin-
         ciple is ill-suited for long-term and open-ended emergencies like the one
         in which we currently find ourselves.”).

            Applying normal constitutional scrutiny—even strict scrutiny, where
         appropriate—does not mean that the majority of actions taken by the
         State in response to the COVID-19 pandemic will be found invalid. As
         the remainder of this Order shows, “[m]any, probably even most, emer-
         gency measures will be upheld even under ordinary judicial review.” Ilya
         Somin, The Case for “Regular” Judicial Review of Coronavirus Emer-
         gency Policies, Reason.com: The Volokh Conspiracy (Apr. 15, 2020),
         https://reason.com/2020/04/15/the-case-for-normal-judicial-review-of-co
         ronavirus-emergency-policies); see also Butler, 2020 WL 5510690, at *10
         (“Using the normal levels of constitutional scrutiny in emergency cir-
         cumstances does not prevent governments from taking extraordinary
         actions to face extraordinary situations. Indeed, an element of each level
         of scrutiny is assessing and weighing the purpose and circumstances of
         the government’s act.”). In light of “the severity of the threat, [emer-
         gency measures] can pass even a high level of scrutiny.” Somin, supra.
         “But maintaining normal judicial review reduces the risk of pretextual
         policies, and helps ensure that even well-intentioned ones do not over-
         reach.” Id.; see also Maryville Baptist Church, 957 F.3d at 614-15 (“We
         don’t doubt the Governor’s sincerity in trying to do his level best to



                                           - 18 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 19 of 44




         lessen the spread of the virus or his authority to protect the Common-
         wealth’s citizens.”). A pandemic is, in other words, a context where con-
         stitutional scrutiny might be strict in theory, but not fatal in fact.
         Cf. Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 237 (1995).

                 2.   Colorado Disaster Emergency Act

            The CDEA does not facially discriminate against religion. The CDEA
         was enacted to “reduce vulnerability of people and communities of [Col-
         orado] to damage, injury, and loss of life and property resulting from all-
         hazards, including natural catastrophes” such as epidemics. Colo. Rev.
         Stat. § 24-33.5-702(1)(a). To that end, the CDEA empowers the Colorado
         Governor to declare a disaster emergency and issue executive orders to
         combat natural and man-made disasters. Id. § 24-33.5-702(4). The stat-
         ute contains no provision that, on its face, discriminates against religion.

            Plaintiffs, pointing to Section 24-33.5-702(2)(a)-(c), argue that the
         CDEA exempts certain secular institutions from its mandates and thus
         favors those institutions over religious institutions. [Pls.’ Mot., Doc. 13
         at 18.] The court disagrees. Section 24-33.5-702(2)(a) says that “nothing”
         in the Act “shall be construed to interfere with the course or conduct of
         a labor dispute.” But that section expressly does not apply to actions
         “necessary to forestall or mitigate imminent or existing danger to public
         health or safety.” Id. So the kind of actions at issue in this case aren’t
         implicated by subsection (2)(a). Section 24-33.5-702(2)(b) says that
         “nothing” in the Act “shall be construed to interfere with dissemination
         of news or comment on public affairs.” But this provision simply gives
         effect to the First Amendment’s Free Speech Clause, which prohibits
         laws that infringe the right to speak. And section 24-33.5-702(2)(c) says
         that “nothing” in the Act “shall be construed to affect the jurisdiction or
         responsibilities of police forces, fire-fighting forces, or units of the armed



                                             - 19 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 20 of 44




         forces of the United States, or of any personnel thereof, when on active
         duty.” But this, too, isn’t an exemption from mandates of the Act, as
         much as an acknowledgement that, through the Act, the Governor
         doesn’t come to control law enforcement or armed forces not within his
         purview.

            Certainly, “a secular exemption [does not] automatically create[] a
         claim for a religious exemption.” Grace United, 451 F.3d at 651. Rather,
         a fact-specific inquiry is required to determine whether the exemptions
         at issue, on their face or in practice, place religious exercise at a disad-
         vantage. Id.; see also Axson-Flynn v. Johnson, 356 F.3d 1277, 1297-98
         (10th Cir. 2004). The CDEA’s exemptions do not do so, and so Plaintiffs
         are unlikely to succeed on the merits of their claim that the Act is fa-
         cially unconstitutional.

                 3.   Public Health Order 20-35

            Public Health Order 20-35 is a different matter. While the order des-
         ignates houses of worship as “critical,” in practice it treats them differ-
         ently from other “critical” businesses and activities, even those that pose
         a comparable risk of COVID-19 transmission. Plaintiffs highlight two
         restrictions in the order that, they contend, are unconstitutionally ap-
         plied to houses of worship and burden their right to free exercise: occu-
         pancy caps for indoor worship services, and the requirement that wor-
         shippers wear a face mask for indoor services.

            As a preliminary matter, Plaintiffs have asserted that they have
         bona fide religious reasons for seeking to operate without additional ca-
         pacity limits and for permitting worshippers to remove masks during
         services. The State has not challenged the sufficiency of Plaintiffs’ show-
         ing in that regard, and so the court accepts as true that Plaintiffs’ re-
         quest for injunctive relief is driven by their religious rather than social


                                            - 20 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 21 of 44




         or other secular needs. Accordingly, the questions the court must con-
         sider are whether the secular exemptions in Public Health Order 20-35
         are, in fact, discriminatory, and, if so, whether the State has a compel-
         ling reason for them.

                                             a.

            Many, if not most, of the mandates in Public Health Order 20-35 are
         neutral and generally applicable. For example, the six-foot distancing
         requirement for non-household members in public indoor spaces applies
         to houses of worship and secular institutions alike. It is not clear from
         Plaintiffs’ motion whether they are challenging the six-foot distancing
         requirement or any of the other neutral and generally applicable parts
         of Public Health Order 20-35 under the federal Constitution. Plaintiffs
         argue that the six-foot distancing requirement violates their right to free
         exercise under the Colorado Constitution because it hinders their “pre-
         ferred mode of worship,” but nowhere in their motion do they make this
         argument with respect to the federal Constitution. [Compare Pls.’ Mot.,
         Doc. 13 at 22, with id. at 19-20.] Even assuming Plaintiffs do challenge
         the distancing requirement as part of their federal free exercise claim,
         that challenge would likely fail because the distancing requirement is
         neutral and generally applicable, and thus likely constitutional under
         Smith.

            Other parts of Public Health Order 20-35, by contrast, are not gen-
         erally applicable—namely the occupancy limits imposed on houses of
         worship and the face-mask mandate challenged by Plaintiffs.

            Under the current Public Health Order, at Level 1 of the Safer at
         Home Levels, houses of worship “may operate at 50% of the posted oc-
         cupancy limit indoors not to exceed 175 people.” 2d Am. PHO 20-35, su-
         pra note 7, § II(B)(2)(j), at 5. At Level 2, houses of worship “may operate


                                           - 21 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 22 of 44




         at 50% of the posted occupancy limit indoors not to exceed 50 people.”
         Id. § II(C)(2)(j), at 7. And at Level 3, they “may operate at 25% of the
         posted occupancy limit indoors not to exceed 50 people.” Id. § II(D)(2)(j),
         at 9. Even though many secular institutions designated as “non-critical”
         are also required to comply with the same or similar occupancy limita-
         tions, Public Health Order 20-35 creates exemptions for a wide swath of
         secular institutions deemed “critical,” including: meat-packing plants,
         distribution warehouses, P-12 schools, grocery stores, liquor stores, ma-
         rijuana dispensaries, and firearms stores. Id. app. A at 27-31. In other
         words, the JBS meat-packing plant in Greeley, the Amazon warehouses
         in Colorado Springs and Thornton, and your local Home Depot,
         Walmart, King Soopers, and marijuana shop are not under any addi-
         tional occupancy limitation other than the six-foot distancing require-
         ment. Denver Bible Church and Community Baptist Church, by con-
         trast, must comply with numerical occupancy caps, no matter how many
         people their sanctuaries might accommodate while maintaining six feet
         of distance between non-household members.17

              Consider as well the face-mask mandate in Executive Order
         D 2020 138, which is incorporated by reference into to Public Health Or-
         der 20-35. It generally requires persons older than ten to wear a face
         covering when inside a Public Indoor Space, which includes houses of
         worship. [See EO D 2020 138, Doc. 1-15 at 2, 4.] Yet, for example,


         17  Under Public Health Order 20-35, it isn’t clear that eliminating the
         current numerical occupancy caps will have an effect on Plaintiffs’ abil-
         ity to welcome more worshippers so long as the neutral and generally
         applicable social-distancing rule stays in place. [See Resp. to State Defs.’
         Suppl. Br., Doc. 56 at 2.] But given the facially disparate capacity limi-
         tations applied to houses of worship and the constantly changing nature
         of the Public Health Orders, Plaintiffs are under a legitimate threat of
         discriminatory treatment should the State reduce the occupancy caps in
         a future order or amendment.


                                            - 22 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 23 of 44




         “individuals who are seated at a food service establishment” are exempt
         from the face-mask requirement. [Id. at 3.] “Individuals who are receiv-
         ing a personal service where the temporary removal of the face covering
         is necessary to perform the service” are also exempt, as are “Individuals
         who are exercising alone or with others from the individual’s household
         and a face covering would interfere with the activity.” [Id.] Executive
         Order D 2020 138 contains a total of eight exemptions, none of which
         apply to worship services. [Id.]

            By the orders’ terms and in effect, what this system of limitations
         and exemptions has done is to both ease restrictions on what the State
         deems critical, and to some extent noncritical, activities, and to remove
         particular restraints, like the face-mask requirement, when those re-
         straints would interfere with what the State considers a “necessary”
         part of the activity. The State may have the power in general to decide
         what activities are and are not critical to ensure the health and safety
         of individuals and their households, and what tasks are necessary to
         carry out secular activities. But it does not have the power to decide
         what tasks are a necessary part of an individual’s religious worship. And
         while religious exercise is subject to truly neutral and generally appli-
         cable regulations, once the State begins creating exceptions for secular
         activities as it deems necessary, then it is obligated to treat religious
         activities no less favorably, absent a compelling reason.

            The State Defendants argue that these exemptions aren’t actually
         treating houses of worship less favorably than secular institutions. But
         the fact is that Public Health Order 20-35 explicitly imposes on houses
         of worship limits that do not apply to other so-called “critical” busi-
         nesses. And Executive Order D 2020 138 likewise provides various ex-
         emptions from the face-mask requirement that do not apply to houses of
         worship, even those who might view removing a mask as necessary to


                                            - 23 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 24 of 44




         their religious practice. So it is clear that the State’s orders treat reli-
         gious institutions less favorably than some secular institutions.

                                              b.

            The State Defendants offer three reasons for their disparate treat-
         ment of houses of worship. None is compelling.

            Colorado first justifies its discriminatory treatment of houses of wor-
         ship on the ground that contact tracing is easier in houses of worship
         than in the kinds of retail settings that are exempt from the more oner-
         ous occupancy limits in Public Health Order 20-35: “It is also practically
         impossible to perform contact tracing between strangers who have anon-
         ymous interactions in a critical retail setting.” [Suppl. Herlihy Decl.,
         Doc. 50-1 at ¶ 72.] Far from helping Colorado, this argument cuts
         strongly against it. That it is easier to use contact tracing in houses of
         worship than in other settings doesn’t justify worse treatment of houses
         of worship—just the opposite. If anything, the relative ease of contact
         tracing at houses of worship justifies fewer restrictions, and concomi-
         tantly more restrictions on institutions where contact tracing is more
         difficult.

            Next, Colorado says that its decision not to impose occupancy re-
         strictions on schools reflects its respect for the principle of local control
         of school districts enshrined in Colorado’s Constitution. [State Defs.’
         Suppl. Br., Doc. 50 at 5 (citing Colo. Const. art. IX, §§ 1, 15).] This re-
         spect is well-placed. Local control is indeed an important concept in Col-
         orado’s Constitution. But it is not more important than the principles
         enshrined in the First Amendment to the United States Constitution.
         And if Colorado is willing to run additional risks out of respect for local
         school districts’ autonomy, the First Amendment requires it to do the
         same out of respect for religious congregations’ autonomy. See Trinity


                                            - 24 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 25 of 44




         Lutheran, 137 S. Ct. at 2025 (differential treatment of religious institu-
         tions is “odious” to the Constitution).

            The State’s strongest reason for treating houses of worship differ-
         ently is that, in most of the secular institutions exempted from the occu-
         pancy and other limitations, indoor person-to-person contact is “transi-
         ent,” whereas person-to-person contact in a church setting is generally
         prolonged. [State Defs.’ Suppl. Br., Doc. 50 at 4.] The State Epidemiolo-
         gist, Dr. Rachel Herlihy, testified that “in closed-indoor environments,
         respiratory droplets are more likely to linger on surfaces and/or be re-
         circulated through the indoor space due to either poor ventilation or
         large numbers of people in the indoor space.” [Suppl. Herlihy Decl.,
         Doc. 50-1 at ¶ 31.] According to Dr. Herlihy, “short, transient interac-
         tions” indoors are much less likely to transmit COVID-19 than extended
         indoor contact is. [Id. at ¶¶ 30, 71.]

            While the court accepts these facts as true, Colorado’s transient-ver-
         sus-prolonged approach to differential treatment of houses of worship is
         flawed. The State’s evidence regarding what constitutes a “close”—and
         thus dangerous—contact requires both a proximity and a duration com-
         ponent. According to Dr. Herlihy, “data are insufficient to precisely de-
         fine the duration of exposure that constitutes prolonged exposure and
         thus a close contact. However, a close contact is defined as being within
         6 feet for at least a period of 15 minutes to 30 minutes or more depending
         upon the exposure.” [Id. at ¶ 26.] So according to the State’s own evi-
         dence, for a contact to be “close” and thus significantly riskier, it must
         (1) be within six feet and (2) last for more than fifteen minutes. If so, a
         limit on either proximity or duration is adequate to avoid risky close
         contacts. And under the Distancing Requirements of Public Health Or-
         der 20-35, no entity open to the public, including houses of worship, may
         allow non-household person-to-person contact indoors within six feet. So


                                             - 25 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 26 of 44




         even without an occupancy restriction, Plaintiffs are subject to a regu-
         lation that prevents one of the two necessary components of a risky close
         contact. That, according to the State’s own evidence, ought to be enough.
         And, for most other critical businesses, it is: warehouses, schools, critical
         manufacturing, groceries, pharmacies, liquor stores, and others are al-
         lowed to operate at full capacity for presumably full shifts of well over
         an hour, on the assumption that the distancing restrictions will be ade-
         quate to protect against virus transmission.18

              The more serious problem is that Public Health Order 20-35 exempts
         secular settings that pose similar threats of prolonged exposure from the
         occupancy limitations and face-mask requirements imposed on houses
         of worship. What is the meaningful difference between, say, a ware-
         house, a restaurant, or an elementary school—where employees, diners,
         and students spend long periods in a closed-indoor setting—and a house
         of worship? The best answer Colorado has is that “singing or speaking
         loudly propels respiratory droplets farther,” and that this kind of activ-
         ity happens in houses of worship but not in those other settings. [Id. at
         ¶¶ 29, 38.] Dr. Herlihy likewise generalizes that “customs in houses of
         worship may also result in increased contact. For example, shaking
         hands, observing Eucharist, passing a basket, or showing a sign of the
         peace may all place people in closer contact th[a]n they would be in other
         settings.” [Herlihy Decl., Doc. 41-1 at ¶ 57.] Perhaps. But shaking
         hands, passing items around, and showing a sign of peace have secular



         18 To the extent that the six-foot distancing requirement is contested
         here, see supra Discussion, Section 0(A)(3)(a), p. 21, Plaintiffs and their
         congregants must abide by it, to the greatest extent possible, as must all
         Critical Businesses. So long as they do, the additional occupancy limits
         imposed on houses of worship don’t serve to combat the kind of pro-
         longed, close exposure that, according to the State’s own evidence, is
         most dangerous.


                                            - 26 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 27 of 44




         equivalents in many places of business or social settings. And as
         Dr. Herlihy admits, schools “also frequently have singing or loud, ex-
         cited speaking.” [Suppl. Herlihy Decl., Doc. 50-1 at ¶ 44.] Indeed, most
         outbreaks in Colorado have occurred at workplaces, schools, and busi-
         nesses, not churches.19 The largest outbreaks in the State have been at
         colleges and prisons.20 And the State’s own data show that, of the
         nearly 900 active and resolved outbreaks Colorado has seen to date, only
         fifteen of those (less than 2%) occurred at a religious facility.21 In the
         end, though, the court does not doubt the science underlying Colorado’s
         decisions. It accepts that the best available evidence says transmission
         of COVID-19 is more likely indoors when people are together for long
         periods of time.

              But the orders reveal that in practice the State treats some activities
         as necessary, but those Plaintiffs seek to engage in as less so. This re-
         flects the view that, as one court put it, it is practically impossible to
         restrict people from working together in person in places like schools,
         food-processing facilities, restaurants, and warehouses, but “churches
         can feed the spirit in other ways.” See Elim Romanian Pentecostal
         Church v. Pritzker, 962 F.3d 341, 347 (7th Cir. 2020) (Easterbrook, J.).
         That may be true for many religious individuals and institutions, but it
         is not for Plaintiffs. And with due respect for both the State and the


         19 DJ Summers, Colorado’s Outbreaks Come More from the Workplace
         than Elsewhere, FOX31 Denver & Colorado’s Own Channel 2 News (Oct.
         9, 2020), https://kdvr.com/news/coronavirus/colorados-outbreaks-come-
         more-from-the-workplace-than-elsewhere.
         20 Meg Wingerter, State Has 274 Active Outbreaks, Denver Post,
         Oct. 15, 2020, at 2A, https://www.denverpost.com/2020/10/15/colorado-
         covid-outbreaks-record.
         21  CDPHE, Outbreak Data: COVID-19 OB Weekly Report 10 14 2020
         (rev2), Colo. COVID-19 Updates (Oct. 14, 2020), https://drive.google.
         com/drive/u/0/folders/1ELmTGWgtj-xPhcTXy-k-526G7l9fC1vs.


                                             - 27 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 28 of 44




         Seventh Circuit, this court does not believe government officials in any
         branch have the power to tell churches and congregants what is neces-
         sary to feed their spiritual needs.22 See Maryville Baptist Church, 957
         F.3d at 615 (state is not entitled to decide whether reduced, masked con-
         gregation or online services are “an adequate substitute for what it
         means when ‘two or three gather in my Name.’” (quoting Mat-
         thew 18:20)).

                                              c.

              Plaintiffs are likely to succeed on the merits of their free exercise
         claim for a simple reason. Having decided that the risk of allowing var-
         ious activities to be exempt from the strictest Safer at Home rules is
         justified on the basis that those activities are critical and necessary, the
         State cannot decide for Plaintiffs what is critical and necessary to their
         religious exercise. With each exception Colorado makes for secular in-
         stitutions, the failure to make the same exemption for houses of worship
         becomes increasingly problematic. As time passes, and Colorado learns
         more about the science of COVID-19, its public-health officials have
         made carefully tuned risk assessments about what activities they deem
         sufficiently important to warrant full-capacity reopening. These choices
         clarify what activities they believe serve societal interests of the highest


         22  There is no evidence that Colorado, in treating houses of worship dif-
         ferently than other businesses, was motivated by religious animus or
         bigotry. To the contrary, the court is convinced that all the Defendants
         have acted in good faith. More likely this is a manifestation of a legal
         culture that, as Judge Pryor has noted in a different context, “often
         struggles to understand religious practice or to take religious perspec-
         tives seriously.” United States v. Brown, 947 F.3d 655, 706 (11th
         Cir. 2020) (William Pryor, J., dissenting) (citing Stephen L. Carter, The
         Culture of Disbelief: How American Law and Politics Trivialize Reli-
         gious Devotion (1993); Richard John Neuhaus, The Naked Public
         Square: Religion and Democracy in America (1984)).


                                            - 28 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 29 of 44




         order—primary and secondary education, convenient access to food and
         home supplies, and certain kinds of manufacturing. These are important
         interests—critical and necessary even. But the People, through the Con-
         stitution, have resolved that the free exercise of religion is at least as
         critical and necessary. So Colorado’s failure to offer a compelling reason
         why houses of worship are subject to greater restrictions than ware-
         houses, schools, and restaurants violates the First Amendment’s guar-
         antee of the free exercise of religion. Plaintiffs have thus made a strong
         showing that they are likely to succeed on the merits of their as-applied
         free exercise claim.

            Note well that the implications of this conclusion aren’t as broad as
         some might hope or others might fear. Plaintiffs will still be subject to
         the neutrally applicable rules and prohibitions in Public Health Or-
         der 20-35. They will, for example, have to enforce sanitization require-
         ments, maintain social distancing between individuals, and not permit
         shaking hands. See, e.g., 2d Am. PHO 20-35, supra note 7, § IV(D), at 21.
         All in all, based on their bona fide religious need to do so, Plaintiffs will
         be allowed to open their sanctuaries subject to the same capacity, social
         distancing, and masking rules that are applicable to other critical busi-
         nesses, and will be able to permit congregants to remove their masks if
         and when it is necessary to carry out their religious exercise.

             B. Fourteenth Amendment Vagueness                    Claims    Against
                Governor Polis and Director Ryan

            Plaintiffs contend that Governor Polis’s Executive Orders and Direc-
         tor Ryan’s Public Health Orders are unconstitutionally vague. [Pls.’
         Mot., Doc. 13 at 27-31.] The court is sympathetic to Plaintiffs’ frustration
         at the number of Executive Orders and Public Health Orders that have
         been issued since the pandemic began, and at the density and length of
         those orders. And as noted above, the frequent issuance of amendments


                                            - 29 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 30 of 44




         and superseding orders can create a moving target when attempting to
         determine which restrictions are or were in effect at a given moment in
         time. On the other hand, the court recognizes that the frequent amend-
         ments and updates to the orders reflect the State Defendants’ efforts to
         refine the orders as new information becomes available regarding the
         ways in which COVID-19 spreads and as infection rates fluctuate
         throughout the State. Ultimately, Plaintiffs have not identified any as-
         pect or provision of the various Executive Orders and Public Health Or-
         ders that would cause a person of ordinary intelligence, after a careful
         and thorough reading of the orders, to be unable to discern what behav-
         ior is mandated or prohibited. Plaintiffs are therefore unlikely to suc-
         ceed on the merits of their vagueness claims.

            A law is impermissibly vague if “a person of common intelligence can-
         not discern what conduct is prohibited, required, or tolerated.” Mini
         Spas, Inc. v. S. Salt Lake City Corp., 810 F.2d 939, 942 (10th Cir. 1987).
         But “perfect clarity and precise guidance” are not required. Ward v. Rock
         Against Racism, 491 U.S. 781, 794 (1989) (citing Grayned v. City of Rock-
         ford, 408 U.S. 104, 110 (1972) (“Condemned to the use of words, we can
         never expect mathematical certainty in our language.”)). A law is not
         vague merely because it “requires a person to conform his conduct to an
         imprecise but comprehensible normative standard”; but it is unconsti-
         tutionally vague if “no standard of conduct is specified at all.” Coates v.
         Cincinnati, 402 U.S. 611, 614 (1971).

                 1.   Governor Polis’s Executive Orders

            Plaintiffs assert that Governor Polis’s Executive Orders are “inher-
         ently unclear.” [Pls.’ Mot., Doc. 13 at 28.] But other than criticizing the
         number and length of the orders and the frequency with which they have
         been issued and amended, Plaintiffs identify only two alleged



                                           - 30 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 31 of 44




         deficiencies in the Executive Orders: (1) the orders cross-reference other
         Executive Orders and Public Health Orders “that are currently in effect”
         without specifying which Executive Orders and Public Health Orders
         are currently in effect; and (2) Executive Order D 2020 138 [Doc. 1-15],
         which orders individuals to wear face masks, does not define the term
         “appropriate under industry standards.” [Pls.’ Mot., Doc. 13 at 28.]

            The fact that the Executive Orders incorporate other Executive Or-
         ders and Public Health Orders by reference may make it difficult to fol-
         low the entirety of the State’s restrictions, but that is hardly unique in
         modern law, and it does not render the orders unconstitutionally vague.
         United States v. Collins, 461 F. App’x 807, 809 (10th Cir. 2012) (citing
         Hines v. Baker, 422 F.2d 1002, 1005 (10th Cir. 1970) (“[I]ncorporation
         by reference to other defined offenses is not impermissibly vague.”)).
         And, as the State Defendants point out, each of their Executive Orders
         and Public Health Orders clearly states its effective period. See, e.g., [EO
         D 2020 138, Doc. 1-15 at 4 (“Executive Order D 2020 039 . . . as
         amended and extended by . . . this Executive Order, shall expire
         thirty (30) days from July 16, 2020, unless extended further by Execu-
         tive Order.”)]; 2d Am. PHO 20-35, supra note 7, § VIII, at 26 (“This Or-
         der shall become effective on Thursday, October 8, 2020 and will ex-
         pire 30 days from October 6, 2020, unless extended, rescinded, super-
         seded, or amended in writing.”). This then, is not a basis for finding the
         Executive Orders unconstitutionally vague, as a person of ordinary in-
         telligence can, with a little effort, discern the effective dates of the vari-
         ous orders.

            As to Plaintiffs’ second objection, the phrase “appropriate under in-
         dustry standards” in Executive Order D 2020 138 is, in context, compre-
         hensible to a person of ordinary intelligence. Executive Order
         D 2020 138 requires Coloradans to wear a non-medical face covering


                                             - 31 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 32 of 44




         over their nose and mouth, subject to certain exceptions, and further
         provides that “Nothing in this Executive Order should be construed to
         prevent individuals from wearing a surgical-grade mask or other, more
         protective face covering to cover the nose and mouth if that type of mask
         or more protective face covering is appropriate under industry stand-
         ards.” [Doc. 1-15 at 2, 3 (emphasis added).] A person of ordinary intelli-
         gence would understand that the phrase “appropriate under industry
         standards” is meant to clarify that the Executive Order’s general man-
         date to wear a non-medical face covering does not prevent those working
         in industries where a more protective covering is necessary from wear-
         ing the type of face covering that is appropriate for their industry, e.g.,
         health-care workers may wear medical-grade masks. See Coates, 402
         U.S. at 614 (“comprehensible normative standard[s]” are not impermis-
         sibly vague); Boos v. Barry, 485 U.S. 312, 332 (1988) (undefined word or
         phrase does not render law vague when its meaning is ascertainable in
         context).

              Since Plaintiffs have not identified any other specific deficiencies in
         the Executive Orders,23 they are not likely to succeed on the merits of
         their vagueness claim against Governor Polis.




         23  Plaintiffs argue for the first time in their reply brief that certain pro-
         visions of Executive Order D 2020 017 [Ex. 11 to Compl., Doc. 1-11] are
         impermissibly vague. [See Pls.’ Reply to State Defs.’ Resp., Doc. 45
         at 8-9.] The court need not consider arguments raised for the first time
         in a reply brief. Sadeghi v. I.N.S., 40 F.3d 1139, 1143 (10th Cir. 1994).
         The court has, nonetheless, reviewed the identified provisions of Execu-
         tive Order D 2020 017 and similarly finds that the order sufficiently ap-
         prises a person of ordinary intelligence as to what behavior is mandated
         and prohibited.


                                             - 32 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 33 of 44




                 2.   Director Ryan’s Public Health Orders

            In addition to their general complaint about the number, length, and
         frequency of issuance of Director Ryan’s Public Health Orders, Plaintiffs
         identify several specific deficiencies that they contend render the orders
         void for vagueness. [See Pls.’ Mot., Doc. 13 at 28-31.] None of these al-
         leged deficiencies renders the orders insufficiently comprehensible to a
         person of ordinary intelligence.

            Plaintiffs first contend that the numbering of Public Health Or-
         der 20-28 [9th Am. PHO 20-28, Doc. 1-41] and other Public Health Or-
         ders is misleading because Director Ryan often issues “Amended” Public
         Health Orders with the same number rather than a superseding Public
         Health Order with a new number. This fact does not render the orders
         unconstitutionally confusing. Each amendment to Public Health Or-
         der 20-28 clearly identifies the number of the amendment and the date
         it issued. [See PHO 20-28, Ex. 26 to Compl., Doc. 1-26; Am. PHO 20-28,
         Ex. 27 to Compl., Doc. 1-27; 2d Am. PHO 20-28, Ex. 28 to Compl.,
         Doc. 1-28; 3d Am. PHO 20-28, Ex. 29 to Compl., Doc. 1-29; 4th Am.
         PHO 20-28, Ex. 30 to Compl., Doc. 1-30; 5th Am. PHO 20-28, Ex. 31 to
         Compl., Doc. 1-31; 6th Am. PHO 20-28, Ex. 32 to Compl., Doc. 1-32; 7th
         Am. PHO 20-28, Ex. 33 to Compl., Doc. 1-33; 8th Am. PHO 20-28, Ex. 34
         to Compl., Doc. 1-34; 9th Am. PHO 20-28, Doc. 1-41; 10th Am.
         PHO 20-28, Ex. 8 to Pls.’ Reply to State Defs.’ Resp., Doc. 45-8.] While it
         might be helpful if each amended version of the various Public Health
         Orders highlighted the specific provisions that were amended in that
         version, it is not constitutionally required.

            Plaintiffs next contend that the titles of Public Health Order 20-23
         [Am. PHO 20-23, Ex. 20 to Compl., Doc. 1-20] and Public Health Or-
         der 20-28 [6th Am. PHO 20-28, Doc. 1-32] do not fairly describe the



                                            - 33 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 34 of 44




         orders’ content. But Plaintiffs cite to no authority in support of the prop-
         osition that the title of a law alone can render it unconstitutionally
         vague where the actual substance of the law is sufficiently comprehen-
         sible to a person of ordinary intelligence. And even if that were the case,
         the title of Public Health Order 20-23, i.e., “Implementing Social Dis-
         tancing Measures,” is directly related to the order’s content, which limits
         the number of people who may gather socially in one space. Likewise,
         the title of Public Health Order 20-28, i.e., “Safer at Home and in the
         Vast, Great, Outdoors,” is directly related to the order’s content, which
         implements the set of protective measures directed by Governor Polis’s
         Safer at Home Executive Order.

            As to the substance of Director Ryan’s orders, Plaintiffs argue that
         Public Health Order 20-23 [Doc. 1-20] is vague because it does not define
         the phrases “the community hosting the event” or “strain the planning
         and response resources” in the context of defining what constitutes a
         “mass gathering.” Public Health Order 20-23 limits “mass gatherings”
         to no more than ten people. [Id. at 1.] The order notes that the CDC
         defines a “mass gathering” as “a planned or spontaneous event with a
         large number of people in attendance that could strain the planning and
         response resources of the community hosting the event, such as a concert,
         festival, conference, or sporting event.” [Id. at 2 (emphasis added).] The
         order further specifies that

               Gatherings subject to this Order include, but are not lim-
               ited to, community, civic, public, leisure, faith-based
               events, sporting events with spectators, concerts, conven-
               tions, fundraisers, parades, fairs, festivals, and any similar
               event or activity that brings together (10) or more persons
               in a single room or space at the same time in a venue such
               as an auditorium, stadium, arena, large conference room,
               meeting hall, private club, or any other confined indoor or
               outdoor space.




                                            - 34 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 35 of 44




         [Id. at 3.] Though the order does not define the phrase “strain the plan-
         ning and response resources of the community hosting the event,” the
         court is of the opinion that this phrase is understandable to an ordinary
         person. And in any case, the order is sufficiently detailed that an ordi-
         nary person can understand what conduct is prohibited—namely, gath-
         erings that “bring[] together (10) or more persons in a single . . . confined
         indoor or outdoor space.”

            Plaintiffs argue that the substance of Public Health Order 20-28 [6th
         Am. PHO 20-28, Doc. 1-32; 8th Am. PHO 20-28, Doc. 1-34] is vague be-
         cause (1) the order contains a confusing mix of mandatory and permis-
         sive language; (2) the order incorporates additional CDPHE guidelines
         by reference via hyperlink; and (3) the order does not define the “appro-
         priate local authority” from which houses of worship must obtain ap-
         proval to hold outdoor services. The mix of mandatory and permissive
         language does not make Public Health Order 20-28 impermissibly
         vague. It is not difficult for a person of ordinary intelligence to under-
         stand that certain behavior, e.g., implementing electronic platforms to
         conduct worship services, is encouraged but not required, while other
         behavior, e.g., maintaining six feet of distance between non-household
         members, is required. Nor does the incorporation by reference of other
         permissive guidelines render the order vague. Collins, 461 F. App’x
         at 809. And finally, the fact that the order does not define the phrase
         “appropriate local authority” does not make the order vague. A person
         of ordinary intelligence would understand that the various local munic-
         ipalities throughout the State may each have their own requirements
         and procedures for obtaining permission to hold outdoor worship




                                            - 35 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 36 of 44




         services.24 Public Health Order 20-28 is sufficiently clear that an ordi-
         nary person can understand what conduct is mandated and prohibited.25

              Plaintiffs are not likely to succeed on the merits of their vagueness
         claim against Director Ryan.

              C. Fourteenth Amendment Due Process Claim Against
                 Director Ryan

              Plaintiffs contend that the Fourteenth Amendment entitled them to
         procedural due process—notice and a hearing—before Director Ryan is-
         sued her Public Health Orders. [Pls.’ Mot., Doc. 13 at 31.] But procedural
         due process in the form of individual notice and hearing is typically not
         required for the government to implement a generally applicable rule
         that affects the public at large, rather than a specific individual or a
         small group. See Onyx Props. LLC v. Bd. of Cty. Comm’rs of Elbert Cty.,
         838 F.3d 1039, 1044-49 (10th Cir. 2016). Even if it normally were re-
         quired, summary action, without notice and a hearing, may be justified


         24  Plaintiffs also argue that Public Health Order 20-28 gives local au-
         thorities “unbridled discretion” to approve, or not, any request by Plain-
         tiffs to hold outdoor services. [Pls.’ Mot., Doc. 13 at 30.] But the order
         does not purport to give those local entities any authority they don’t al-
         ready have by virtue of state or local law; it simply allows them to exer-
         cise that authority in these circumstances. To the extent that any Colo-
         rado municipality requires a permit to hold outdoor worship services
         without adequately defining the standards by which such permits are
         granted or denied, Plaintiffs must address that complaint to the munic-
         ipality at issue, not to Director Ryan.
         25  Plaintiffs argue for the first time in their reply brief that certain pro-
         visions of Public Health Order 20-24 [4th Am. PHO 20-24, Ex. 25 to
         Compl., Doc. 1-25] are impermissibly vague. [See Pls.’ Reply to State
         Defs.’ Resp., Doc. 45 at 8-9.] As noted, the court need not consider argu-
         ments raised for the first time in a reply brief. Sadeghi, 40 F.3d at 1143.
         But the court has reviewed the identified provisions, and finds that Pub-
         lic Health Order 20-24 sufficiently apprises a person of ordinary intelli-
         gence as to what behavior is mandated and prohibited.


                                             - 36 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 37 of 44




         in emergency situations, and “[p]rotection of the health and safety of the
         public is a paramount governmental interest which justifies” such ac-
         tion. Hodel v. Va. Surface Min. & Reclamation Ass’n, Inc., 452 U.S. 264,
         299-301 (1981). This procedural argument is more aptly addressed un-
         der the Colorado APA, but any violation of state procedural require-
         ments, to the extent one occurred, does not in itself amount to a denial
         of federal constitutional due process.26 Onyx Props., 838 F.3d at 1044.

              For these reasons, Plaintiffs are not likely to succeed on the merits
         of their Fourteenth Amendment procedural due process claim.

              D. State Law Claims Against State Defendants

              Plaintiffs’ claims that Governor Polis issued his Executive Orders in
         violation of the Colorado Constitution and the CDEA, and that Director
         Ryan issued her Public Health Orders in violation of the Colorado APA
         are likely barred by the Eleventh Amendment to the federal Constitu-
         tion.

              The Eleventh Amendment provides that the power of federal courts
         “shall not be construed to extend to any suit in law or equity, commenced
         or prosecuted against one of the United States by Citizens of another
         State.” U.S. Const. amend. XI. The Eleventh Amendment bars suits in
         federal court against a State brought not only by “Citizens of another
         State” but also by the State’s own citizens. Pennhurst State Sch. & Hosp.
         v. Halderman, 465 U.S. 89, 98 (1984) (citing Ex parte New York No. 1,
         256 U.S. 490, 497 (1921)). Where a plaintiff nominally sues only state
         officials, the Eleventh Amendment bars suit if the State “is the real,



         26 As noted below, the Eleventh Amendment bars this court from adju-
         dicating Plaintiffs’ claim that Director Ryan violated the Colorado APA.
         See infra Discussion, Section 0(D), pp. 37-38.


                                            - 37 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 38 of 44




         substantial party in interest” and “regardless of whether the suit seeks
         damages or injunctive relief.” Id. at 101-02. An exception to the applica-
         tion of Eleventh Amendment immunity to suits against state officials
         applies to suits seeking prospective relief for violations of federal law.
         Id. at 102 (citing Ex parte Young, 209 U.S. 123, 160 (1908)). But this
         exception does not extend to suits against state officials seeking prospec-
         tive relief for state-law violations:

                  In such a case the entire basis for the doctrine of Young . . .
                  disappears. A federal court’s grant of relief against state
                  officials on the basis of state law, whether prospective or
                  retroactive, does not vindicate the supreme authority of
                  federal law. On the contrary, it is difficult to think of a
                  greater intrusion on state sovereignty than when a federal
                  court instructs state officials on how to conform their con-
                  duct to state law. Such a result conflicts directly with the
                  principles of federalism that underlie the Eleventh Amend-
                  ment.

         Id.

               Here, Plaintiffs bring several claims seeking declaratory and injunc-
         tive relief against the State Defendants for alleged violations of state
         law—the Colorado Constitution, the CDEA, and the Colorado APA.
         Plaintiffs appear to argue that these claims are asserted against State
         officials rather than the State itself, in an attempt to invoke the Young
         exception. [See Pls.’ Mot., Doc. 13 at 2-3; Pls.’ Reply to State Defs.’ Resp.,
         Doc. 45 at 5; Compl., Doc. 1 at 1-2.] But even if that were so, it is irrele-
         vant under the federalism principles described in Pennhurst, which bar
         federal courts from enjoining state officials’ actions under state law. 465
         U.S. at 102 (noting that the “entire basis” for the Young exception “dis-
         appears” in that context). The Eleventh Amendment thus likely pre-
         cludes this court’s adjudication of Plaintiffs’ claims alleging violations of
         state law, making Plaintiffs unlikely to succeed on the merits of those
         claims.


                                              - 38 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 39 of 44




             E. Federal Statutory Claims Against Federal Defendants

            Plaintiffs contend that the Federal Defendants violated RFRA by dis-
         tributing disaster relief to the State pursuant to the CARES Act and the
         Stafford Act. [Pls.’ Mot., Doc. 13 at 9-13.] They further contend that the
         Federal Defendants, by distributing aid under the Stafford Act, violated
         the Stafford Act itself. [Id. at 13-17.]

            RFRA prohibits the federal government from substantially burden-
         ing a person’s exercise of religion—even if the burden results from a
         neutral law of general applicability—except in furtherance of a compel-
         ling governmental interest that is the least restrictive means of further-
         ing that interest. 42 U.S.C. §§ 2000bb-1, 2000bb-3. The Stafford Act pro-
         vides a framework by which the President can declare national emer-
         gencies and major disasters, thereby authorizing FEMA to provide fed-
         eral assistance to the affected regions. See 42 U.S.C. §§ 5121-5207. The
         Stafford Act requires that “the distribution of supplies, the processing of
         applications, and other relief and assistance activities shall be accom-
         plished in an equitable and impartial manner, without discrimination
         on the ground[] of . . . religion.” 42 U.S.C. § 5151(a); see also 44 C.F.R.
         § 206.11.

            Plaintiffs’ claims appear to be that the Federal Defendants violated
         both RFRA’s prohibition on burdening free exercise and the Stafford
         Act’s nondiscrimination mandate by distributing Stafford Act and/or
         CARES Act funds to a state that had issued emergency orders that dis-
         criminate on the basis of religion. Plaintiffs seek injunctive relief pro-
         hibiting the Federal Defendants from providing future aid to the State
         under the Stafford Act, the CARES Act, “or similar federal law” so long




                                             - 39 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 40 of 44




         as the State’s discriminatory orders remain in effect.27 [Compl., Doc. 1
         at 35.] The Federal Defendants respond that Plaintiffs lack standing to
         bring these claims. [Fed. Defs.’ Resp., Doc. 43 at 10-15.] The court
         agrees.

              To invoke the court’s jurisdiction, a plaintiff must demonstrate, at an
         “irreducible minimum,” that: (1) he has suffered some actual or threat-
         ened injury as a result of the putatively illegal conduct of the defendant;
         (2) the injury is traceable to the challenged conduct; and (3) the injury
         is likely to be redressed if the requested relief is granted. Valley Forge
         Christian Coll. v. Ams. United for Separation of Church & State, Inc.,
         454 U.S. 464, 472 (1982).

              For purposes of this preliminary-injunction motion, the Federal De-
         fendants appear to concede that the Plaintiffs have alleged an injury in
         fact. [Fed. Defs.’ Resp., Doc. 43 at 10.] But they argue that (1) Plaintiffs’
         injuries are not traceable to the Federal Defendants’ conduct, and (2) the
         remedy Plaintiffs seek would not redress their injuries.

              Plaintiffs’ alleged injury is the deprivation of their ability to freely
         practice their religion due to the restrictions imposed by the State De-
         fendants’ Executive Orders and Public Health Orders. On traceability,
         Plaintiffs argue that “State Defendants would not have deprived


         27 Plaintiffs also contend that the State Defendants violated the Staf-
         ford Act by requesting federal aid under that Act, but Plaintiffs do not
         appear to seek preliminary injunctive relief against the State Defend-
         ants on the basis of this claim. The court therefore addresses Plaintiffs’
         federal statutory claims here only as against the Federal Defendants. In
         any case, Plaintiffs likely lack standing to pursue a Stafford Act claim
         seeking injunctive relief against the State Defendants for similar rea-
         sons discussed in this section with respect to their claims against the
         Federal Defendants. Namely, barring the State from receiving federal
         aid would not directly redress Plaintiffs’ alleged injuries.


                                             - 40 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 41 of 44




         Plaintiffs of their rights absent approval and assistance by Federal De-
         fendants.” [Compl., Doc. 1 at ¶ 124.] But nothing in the record indicates
         that any action by the Federal Defendants caused or induced the State
         Defendants to issue the challenged public-health orders. The State De-
         fendants issued several Executive Orders and Public Health Orders be-
         fore receiving any federal disaster funds; the preliminary-injunction ev-
         idence does not show that the Federal Defendants conditioned their ap-
         proval or distribution of aid on the issuance of orders that mandate lim-
         its on gatherings, mask wearing, or social distancing; nor does the evi-
         dence show that the State’s receipt of federal funds prompted Governor
         Polis or Director Ryan to issue or keep in place such orders. Because
         Plaintiffs have failed to establish a non-tenuous connection between
         their injuries and the Federal Defendants’ conduct, they likely cannot
         establish traceability.

            Plaintiffs fare no better on redressability. The Federal Defendants
         argue persuasively that the relief Plaintiffs seek—an injunction against
         future federal aid—would not cure Plaintiffs’ injuries. [See Fed. Defs.’
         Resp., Doc. 43 at 14-15.] Plaintiffs have not shown that an injunction
         against future federal aid would lead Colorado to rescind any unlawful
         Executive Orders or Public Health Orders—the direct cause of Plaintiffs’
         injuries. To be sure, if future aid was conditioned on rescission of the
         discriminatory aspects of the challenged public-health orders, the State
         may well be persuaded to comply. But only the State Defendants—not
         the Federal Defendants—can actually rescind or amend those orders.
         Because enjoining the Federal Defendants from distributing aid would
         not itself cure Plaintiffs’ injuries, Plaintiffs likely cannot establish re-
         dressability.




                                            - 41 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 42 of 44




            Because Plaintiffs likely do not have standing with respect to their
         statutory claims for injunctive relief against the Federal Defendants,
         they are unlikely to succeed on the merits of those claims.

         II. Irreparable Injury

            Plaintiffs have established irreparable harm. Where, as here, a mo-
         vant demonstrates he is likely to establish a violation of his right to free
         exercise, he has necessarily established irreparable harm. See Hobby
         Lobby Stores v. Sebelius, 723 F.3d 1114, 1145 (10th Cir. 2013) (“[T]he
         loss of First Amendment freedoms, for even minimal periods of time,
         unquestionably constitutes irreparable injury.”), aff’d sub nom. Burwell
         v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014). That there was a slight
         delay by Plaintiffs in filing this suit doesn’t change this conclusion. “It
         is true that ‘delay in seeking preliminary relief cuts against finding ir-
         reparable injury.’” Fish v. Kobach, 840 F.3d 710, 753 (10th Cir. 2016).
         But “delay is only one factor to be considered among others, and there is
         no categorical rule that delay bars the issuance of an injunction.” Id.
         (citation omitted). And here, Plaintiffs’ delay in seeking relief more
         likely reflects the principle discussed above that what the Constitution
         requires was less demanding at the outset of the pandemic.

         III. Balance of Harms and the Public Interest

            The court must balance the harm to Plaintiffs of not granting the
         injunction against the State’s harm if the injunction is granted. See Fish,
         840 F.3d at 755-56. And where, as here, the government is the opposing
         party, the balance-of-harms factor merges with the fourth preliminary-
         injunction factor, which requires that the injunction not be adverse to
         the public interest. See Nken, 556 U.S. at 435.




                                            - 42 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 43 of 44




            Plaintiffs have made a strong showing that these factors favor grant-
         ing an injunction. Any unconstitutional infringement of Plaintiffs’ free
         exercise right is significant, and outweighs any marginal impact on the
         State’s ability to fight the pandemic. Plaintiffs’ relatively small congre-
         gations will now be governed by the same rules as other, non-religious
         institutions such as schools, warehouses, distribution centers, and gro-
         cery stores. To be sure, and as the court has already recognized, the
         threat of communicable disease is serious, and the State has a compel-
         ling interest in retarding its spread. To the extent this order hinders
         that effort, that is a potential harm to the public interest and is not to
         be taken lightly.

            But fighting COVID-19 is not the sum total of the “public interest,”
         as the State itself has recognized. The State’s decision to exempt certain
         secular activities from certain of the restrictions imposed in its public-
         health orders reflects its judgment that some level of risk of transmis-
         sion is justified for dining out, schools, critical retailers, and the like.
         Neither the State nor the court is empowered to declare that those risks
         are worth taking while the risks associated with Plaintiffs’ free religious
         exercise are not. Viewed this way, the harm to the public interest by
         granting an injunction is narrow—all the injunction will do is bring the
         State’s chosen balance between combatting the virus and allowing some
         semblance of communal life to continue inline as to secular and religious
         institutions. If the public interest is served by allowing diners to unmask
         while eating in a restaurant, it is similarly served by allowing Plaintiffs
         to do the same in church. The public has an interest in preserving con-
         stitutional rights. Hobby Lobby, 723 F.3d at 1145.




                                            - 43 -
Case 1:20-cv-02362-DDD-NRN Document 65 Filed 10/15/20 USDC Colorado Page 44 of 44




                                         CONCLUSION

            It is ORDERED that Plaintiffs’ Motion for Temporary Restraining
         Order and Preliminary Injunction [Doc. 13] is GRANTED IN PART.

            It is FURTHER ORDERED that, pursuant to Federal Rule of Civil
         Procedure 65(a), the State Defendants, their officers, agents, servants,
         employees, and attorneys, and any other persons who are in active con-
         cert or participation with them are preliminarily enjoined from enforc-
         ing against Plaintiffs Denver Bible Church, Robert A. Enyart, Commu-
         nity Baptist Church, and Joey Rhoads:

            (1) the indoor occupancy limitations set forth in Sections II(B)(2)(j),
         II(C)(2)(j), and II(D)(2)(j) of Public Health Order 20-35, as amended and
         extended; and

            (2) the face-covering requirement set forth in Executive Order
         D 2020 138, as amended and extended, and in Sections I(B), III(C)(1),
         III(C)(4)(g), and III(C)(5)(c), of Public Health Order 20-35, as amended
         and extended, where the temporary removal of a face covering is neces-
         sary for Plaintiffs or their employees, volunteers, or congregants to carry
         out their religious exercise.

         DATED: October 15, 2020               BY THE COURT:




                                               Hon. Daniel D. Domenico




                                            - 44 -
